DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 18, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.	Claims 1-12 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art Miyachi (U.S. PGPub No. 20110285223) teaches (see fig. 5 below) a motor controller (3) (¶ 53) comprising: 
a first electronic control unit (see annotated fig. 5 below) which comprises a first substrate (70) and a first connector (79) coupled to the first substrate (70) and 5controls a motor (2) (¶ 70; ¶ 75); 
a second electronic control unit (see annotated fig. 5 below) which comprises a second substrate (40) and a second connector (45) coupled to the second substrate (40) and controls the motor (2) (¶ 70; ¶ 77); and 
10a first heat radiation member (50) of which one surface is coupled to the first electronic control unit (see annotated fig. 5 below) and the other surface is coupled to the second electronic control unit (see annotated fig. 5 below) (¶ 75; ¶ 76; ¶ 86).

    PNG
    media_image1.png
    742
    569
    media_image1.png
    Greyscale


However, neither Miyachi nor the cited prior art teaches a first connector having a first identification member and coupled to the first substrate, a second connector having a second identification member different from the first identification member and coupled to the second substrate and which comprises a first interference member formed at a position at which the first interference member is not interfered with by the first identification member but is interfered with by the second identification member such that the one 15surface is not coupled to the second electronic control unit and has a plate shape.
Therefore regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
a first connector (312) having a first identification member (3121) and coupled to the first substrate (311), a second connector (322) having a second identification member (3221) different from the first identification member (3121) and coupled to the second substrate (321) and which comprises a first interference member (332a) formed at a position at which the first interference member (332a) is not interfered with by the first identification member (3121) but is interfered with by the second identification member (3221) such that the one 15surface is not coupled to the second electronic control unit (32) and has a plate shape (see figs. 2, 7 and 8 below) -- in the combination as claimed.
Claims 2-12 are allowed due to dependence on claim 1.

    PNG
    media_image2.png
    748
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    623
    586
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    538
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujimoto (U.S. PGPub No. 20190016374) teaches an electric drive device has a motor housing accommodating therein an electric motor; a pair of supporting stems arranged so as to face to each other on an end surface, which is an opposite side to an output shaft portion of a rotation shaft of the electric motor, of the motor housing and extending in a direction of the rotation shaft which is an opposite direction to the output shaft portion; a heat radiation base body arranged between the pair of supporting stems and extending in the same direction as those of the supporting stems; fixing bolts screwed into the heat radiation base body from a radially outer side to a radially inner side through the supporting stems and connecting the supporting stems and the heat radiation base body; one electronic control unit of a redundant system, arranged along a direction in which the heat radiation base body extends and having a board that is fixed to the heat radiation base body with thermal conduction to the heat radiation base body allowed; and the other electronic control unit of the redundant system, arranged along a direction in which the heat radiation base body extends and having a board that is fixed to the heat radiation base body with thermal conduction to the heat radiation base body allowed.
Hamada (U.S. PGPub No. 20180178739) teaches a heat radiation base body that is adjacent to electric motor unit EM and extends in direction of rotation shaft of electric motor is provided close to rotation shaft of electric motor. Board of one electronic control unit of redundant system is fixed to heat radiation base body along direction in which heat radiation base body extends with thermal conduction to heat radiation base body allowed. Board of the other electronic control unit of redundant system is fixed to heat radiation base body so as to face to board of one electronic control unit of redundant system, with thermal conduction to heat radiation base body allowed. Rotation position detection circuit board to which neutral terminals of electric motor for each phase are connected is provided between heat radiation base body and motor housing. 
Tomizawa (U.S. PGPub No. 20130257232) teaches a motor drive apparatus includes a rear end frame between a motor case and a control unit case. A shaft of a motor unit is supported rotatably by a bearing fixed to the rear end frame. A first socket-spigot fitting surface formed on the rear end frame is fitted with a second socket-spigot fitting surface formed on a heat sink. A rotation angle sensor mounted on a control unit substrate attached to the heat sink is provided on the rotation axis of the shaft. The rotation angle sensor can thus accurately detect the magnetic field of a magnet provided at the end of the shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834